           Case 1:19-cv-02316-RC Document 9 Filed 11/12/19 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


  DAVID ALAN CARMICHAEL,

         Plaintiff,

                 vs.
                                                       Civil Action No. 19-2316 (RC)
  MICHAEL POMPEO, Secretary of the U.S.
  Department of State, et al.,

          Defendants.


  DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTIONS TO FILE AN AMENDED
     COMPLAINT AND FOR JOINDER AND MOTION FOR AN EXTENTION
          OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

       Defendants, Michael Pompeo, in his official capacity as the Secretary of State, and the

United States, by and through undersigned counsel, respectfully submit the following combined

response to Plaintiff David Alan Carmichael’s motion for leave to amend his complaint and

motions for joinder of two additional pro se plaintiffs in this action. As explained below,

Defendants do not oppose Plaintiffs’ pending motions and respectfully request that the Court set

a schedule for the submission of an amended complaint in this action. Alternatively, Defendants

move the Court for a 30-day extension of time, i.e., from November 12, 2019 until December 12,

2019, to file the government’s response to Plaintiff’s complaint in this action. This is

Defendants’ first request for an extension in this matter. Pursuant to Local Civil Rule 7(m),

undersigned counsel has consulted with Plaintiff and Plaintiff is opposed to the relief requested.

       In the instant action, Plaintiff challenges the revocation of his passport by the State

Department based on Plaintiff’s refusal to provide his social security number on his passport

application form for religious reasons. See Compl. (ECF No. 1) ¶¶ 12, 22. Plaintiff brings his

lawsuit under the First and Fifth Amendments of the U.S. Constitution, the Religious Freedom
           Case 1:19-cv-02316-RC Document 9 Filed 11/12/19 Page 2 of 5




Restoration Act (“RFRA”), Executive Order 13,798, the Privacy Act, and several other federal

laws. Id. ¶¶ 50-78. Currently pending before the Court are Plaintiff’s motion to amend his

complaint to add the State Department as a Defendant (see ECF No. 3) and Plaintiff’s “motion

for joinder” to add as plaintiffs Lawrence Donald Lewis (see ECF No. 5) and William Mitchell

Pakosz (see ECF No. 6). Plaintiff has attached a “Petition for Joinder” from each putative

plaintiff to each of his motions.

       Based on Plaintiff’s pending motions, it is clear that Plaintiff is seeking to amend his

complaint to add additional parties1 and allegations. Notably, all of Plaintiff’s motions were

filed within 21 days of the date of service upon Defendants on September 13, 2019. Federal

Rule of Civil Procedure 15 provides that a party may amend its pleading by right within 21 days

after the date of service or 21 days after a responsive pleading or motion has been filed. Fed. R.

Civ. P. 15(a)(1). Otherwise, a party must seek the opposing party’s written consent or leave

from the Court. See Fed. R. Civ. P. 15(a)(2). In this case, Plaintiff has not filed a copy of an

amended complaint in this action, nor has he attached an amended complaint to any of his

motions. See Local Civil Rule 7(i) (requiring that “[a] motion for leave to file an amended

pleading shall be accompanied by an original of the proposed pleading as amended”).

       Defendants do not oppose the filing of an amended complaint in this action. Indeed, such


1
  Plaintiff’s motions appear to be filed pursuant to Federal Rule of Civil Procedure 20(a)(1),
which provides that plaintiffs may join together in one action if they seek relief “with respect to
or arising out of the same transaction, occurrence, or series of transactions or occurrences” and
“any question of law or fact common to all plaintiffs will arise in the action.” Fed. R. Civ. P.
20(a)(1). Here, both factors would appear to counsel in favor of joinder as Plaintiff and the other
putative plaintiffs claim that their passport applications were adversely affected by their refusal
to provide a social security number with their respective applications. See Davidson v. D.C., 736
F. Supp. 2d 115, 119 (D.D.C. 2010) (“‘[A]ll ‘logically related’ events entitling a person to
institute a legal action against another generally are regarded as comprising a transaction or
occurrence.’ ”) (quoting Mosley v. Gen. Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974)).
Such claims would likely turn on common questions of law and fact.

                                                 2
             Case 1:19-cv-02316-RC Document 9 Filed 11/12/19 Page 3 of 5




an amended complaint would likely add clarity as to the factual and legal allegations against the

government. Further, as Plaintiff Carmichael is proceeding pro se, the other potential plaintiffs

would also need to proceed pro se. Accordingly, Defendants respectfully request that the Court

permit Plaintiff Carmichael (as well as Messrs. Lewis and Pakosz) to file an amended complaint

in this action within 30 days and, pursuant to Federal Rule of Civil Procedure 15(a)(3), permit

Defendants to respond within 14 days after service of the amended complaint.

       Alternatively, Defendants respectfully request an additional 30 days, i.e., until December

12, 2019, to respond to Plaintiff’s complaint. Undersigned counsel for Defendants is currently

handling a full docket of active cases and over the past 30 days has been responsible for

numerous dispositive motions, briefs, and other filings pertaining to his other assigned cases. In

addition, undersigned counsel is currently assigned to several cases in active discovery, requiring

the preparation of written discovery responses, witness preparation meetings, and depositions.

Moreover, the State Department requires a reasonable amount of additional time to locate copies

of the correspondence referenced in Plaintiff’s complaint regarding the issuance and revocation

of his passport. Copies of these records are necessary to inform the State Department’s response

to Plaintiff’s complaint. As noted above, Plaintiff indicated that he is opposed to the relief

requested.

       A proposed order is attached.

Dated: November 12, 2019               Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar No. 472845
                                       United States Attorney

                                       DANIEL F. VAN HORN, D.C. Bar No. 924092
                                       Chief, Civil Division

                                       /s/ Christopher Hair
                                       CHRISTOPHER C. HAIR, PA Bar No. 306656
                                       Assistant United States Attorney
                                                 3
           Case 1:19-cv-02316-RC Document 9 Filed 11/12/19 Page 4 of 5




                                       555 Fourth Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2541
                                       christopher.hair@usdoj.gov

                                       Counsel for Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019, a copy of the foregoing was served upon

Plaintiff pro se via first class U.S. Mail addressed to:

       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, VA 23664


                                               /s/ Christopher C. Hair
                                               CHRISTOPHER C. HAIR
                                               Assistant United States Attorney




                                                  4
           Case 1:19-cv-02316-RC Document 9 Filed 11/12/19 Page 5 of 5



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


  DAVID ALAN CARMICHAEL,

         Plaintiff,

                 vs.
                                                     Civil Action No. 19-2316 (RC)
  MICHAEL POMPEO, Secretary of the U.S.
  Department of State, et al.,

         Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of Defendants’ response to Plaintiff’s motion for leave to file an

amended complaint and Plaintiff’s motions for joinder, it is hereby ORDERED that Plaintiff

may file an amended complaint in this action within 30 days and Defendants shall have 14 days

from the date of service of the amended complaint to respond.

       It is FURTHER ORDERED that Defendants’ motion for an extension of time to

respond to Plaintiff’s complaint is hereby GRANTED and, if Plaintiff does not file an amended

complaint, Defendants shall file their response to Plaintiff’s complaint by December 12, 2019.

SO ORDERED.


___________                                         ________________________________
Date                                                Hon. Rudolph Contreras
                                                    United States District Judge
